DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 07/08/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: the 35 U.S.C. 112(b) rejections of claims 2, 3, 12, 13, 18, and 19 have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-22
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			None
Amended claims: 				1-3, 6, 9, 11-13, 16-19, 22
New claims: 					None
Claims currently under consideration:	1-22
Currently rejected claims:			1-22
Allowed claims:				None

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 17 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 recites that the step of combining ingredients occurs prior to drying the cooked form of the grain.  Claim 17 recites that the mixture comprises a cooked form of the grain that is not dried.  However, these features are not supported by the present specification as there is no mention of a method of cooking the cooked form of the grain at all, let alone a method which includes drying the cooked grain.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites that a step of combining ingredients occurs prior to drying the cooked form of the grain.  However, the claimed method does not include a step of drying the cooked form of the grain; therefore, the claim is indefinite.

Claim Rejections - 35 USC § 102
Claims 1-4, 10-14, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Dowd (EP 3,571,932; previously cited).
Regarding claim 1, O’Dowd teaches a method of preparing a multi-textured (corresponding to the product delivering various textures on page 2, lines 48-49), grain-based (page 2, lines 39-40), baked snack (page 11, line 40) that includes two different forms of a grain (corresponding to cereals, grains, and cereal crisps) (page 4, line 56), the method comprising: cooking the grain to obtain a cooked form of the grain (corresponding to the toasted, baked, and precooked) (page 5, lines 27-30); combining ingredients (page 4, lines 25-27) including the cooked form of the grain (page 5, lines 27-30), a dried crispy form of the grain (corresponding to cereal crisps) (page 4, lines 6 and 56), a pre-gelatinized starch (page 3, line 1), syrup, water, oil (page 2, lines 55-58), and seasoning (corresponding to herbs and spices) (page 2, line 46), and mixing the ingredients to form an agglomerated mixture (page 4, lines 25-29), wherein the cooked grain, the crispy form of the grain, and the seasoning comprise 45-95 wt.% of the agglomerated mixture (page 4, line 31); sheeting the agglomerated mixture to form at least one sheet for baking; baking the sheet (page 11, lines 21-22) to a moisture level of 4.5-6% to form a baked product (page 11, lines 29-30); and breaking the baked product to form a plurality of pieces of the snack (page 11, line 23).  Since O’Dowd teaches that the step of mixing the ingredients to form an agglomerated mixture includes incorporating pre-gelatinized starch into the mixture (page 7, lines 11-12), O’Dowd teaches that the agglomerated mixture is in a form of a continuous gelatinized matrix.  Also, since the method of O’Dowd includes baking the mixture (page 11, line 24), O’Dowd also teaches that the cooked form of the grain is dried after the step of combining the ingredients.  
Regarding claim 2, O’Dowd teaches the invention as described above in claim 1, including the grain is selected from a group consisting of: rice, quinoa, sorghum, amaranth, millet, wheat, rye, barley, oats, corn, and combinations thereof (page 3, lines 51-52). 
Regarding claim 3, O’Dowd teaches the invention as described above in claim 2, including the dried crispy form of the grain comprises rice crisps (page 4, lines 6; page 5, lines 31-32).
Regarding claim 4, O’Dowd teaches the invention as described above in claim 1, including the syrup comprises chicory root fiber syrups (corresponding to inulin syrup on page 2, line 58).
Regarding claim 10, O’Dowd teaches the invention as described above in claim 1, including the baking includes baking the sheet at a temperature of 100-130°C for 10-30 minutes (page 11, line 24), which overlaps the claimed temperature and time ranges.
Regarding claim 11,  O’Dowd teaches a multi-textured (corresponding to the product delivering various textures on page 2, lines 48-49), grain-based (page 2, lines 39-40), baked snack (page 11, line 40) that includes two different forms of a grain (corresponding to the product comprising one or more of wholegrains (milled, whole, or otherwise processed) and/or grain-based ingredients) (page 2, lines 39-40), the baked snack comprising a cooked form of the grain (corresponding to toasted, baked, precooked, and puffed) (page 5, lines 27-30), a dried crispy form of the grain (corresponding to cereal crisps) (page 4, lines 6 and 56), a pre-gelatinized starch (page 3, line 1), syrup, water, oil (page 2, lines 55-58), and seasoning (corresponding to herbs and spices) (page 2, line 46), wherein the cooked grain, the dried crispy form of the grain, and the seasoning comprise 45-95 wt.% of the agglomerated mixture (page 4, line 31).
Regarding claim 12, O’Dowd teaches the invention as described above in claim 11, including the grain is selected from a group consisting of: rice, quinoa, sorghum, amaranth, millet, wheat, rye, barley, oats, corn, and combinations thereof (page 3, lines 51-52). 
Regarding claim 13, O’Dowd teaches the invention as described above in claim 12, including the dried crispy form of the grain comprises rice crisps (page 4, lines 6; page 5, lines 31-32).
Regarding claim 14, O’Dowd teaches the invention as described above in claim 11, including the syrup comprises chicory root fiber syrups (corresponding to inulin syrup on page 2, line 58).
Regarding claim 17,  O’Dowd teaches an agglomerated mixture (page 4, lines 25-29) for preparing a multi-textured (corresponding to the product delivering various textures on page 2, lines 48-49), grain-based (page 2, lines 39-40), baked snack (page 11, line 40) that includes two different forms of a grain (corresponding to the product comprising one or more of wholegrains (milled, whole, or otherwise processed) and/or grain-based ingredients) (page 2, lines 39-40), the agglomerated mixture comprising a cooked form of the grain (corresponding to toasted, baked, precooked, and puffed) (page 5, lines 27-30), a crispy form of the grain (corresponding to cereal crisps) (page 4, lines 6 and 56), a pre-gelatinized starch (page 3, line 1), syrup, water, oil (page 2, lines 55-58), and seasoning (corresponding to herbs and spices) (page 2, line 46), wherein the cooked grain, the dried crispy form of the grain, and the seasoning comprise 45-95 wt.% of the agglomerated mixture (page 4, line 31).  O’Dowd does not disclose a step of drying the cooked grain prior to forming the agglomerated mixture; therefore, O’Dowd teaches that the cooked grain in the mixture is not dried.
Regarding claim 18, O’Dowd teaches the invention as described above in claim 17, including the grain is selected from a group consisting of: rice, quinoa, sorghum, amaranth, millet, wheat, rye, barley, oats, corn, and combinations thereof (page 3, lines 51-52). 
Regarding claim 19, O’Dowd teaches the invention as described above in claim 17, including the dried crispy form of the grain comprises rice crisps (page 4, lines 6; page 5, lines 31-32).
Regarding claim 20, O’Dowd teaches the invention as described above in claim 17, including the syrup comprises chicory root fiber syrups (corresponding to inulin syrup on page 2, line 58).

Claim Rejections - 35 USC § 103
Claims 1, 5-8, 11, 15, 17, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Green (US 2004/0219280; previously cited) in view of O’Dowd (EP 3,571,932; previously cited).
Regarding claim 1, Green teaches a method of preparing ([0029]) a grain-based ([0017]), baked (corresponding to heating the mixture at around 100-200°C [0032]) snack ([0029]), the method comprising: combining ingredients including a crispy form of the grain (corresponding to toasted and puffed [0017]; [0050]), a starch ([0010]), syrup (corresponding to liquid sugars [0009]), water ([0011]), oil ([0040]), and seasoning (corresponding to flavorings [0023]), and mixing the ingredients to form an agglomerated mixture ([0029]-[0030]), wherein the grain comprises 30-50 wt.% of the agglomerated mixture (corresponding to a 70:30 – 50:50 binder to ingredients ratio [0013]); sheeting the mixture to form at least one sheet for baking ([0034]-[0035]); baking the sheet to at moisture level of 0-10% to form a baked product ([0027]); and breaking the baked product to form a plurality of pieces of the snack (corresponding to breaking the mixture at the end of step 3 [0034]).  Green also teaches that the seasoning can be added to the binder ([0036]), which means that the amount of the combination of the crispy grain and seasoning is an amount higher than 50 wt.% of the agglomerated mixture; therefore, the amount of this combination of ingredients in the agglomerated mixture is from 30 wt.% to amounts greater than 50 wt.%, which overlaps the claimed content range.  Since Green teaches that the ingredients are mixed and shaped [0033]-[0034], it at least suggests that the agglomerated mixture is in a form of a continuous matrix as claimed.  Although Green teaches the inclusion of starch ([0010]), the formation of the sheet prior to heating the mixture ([0032]), and that the product comprises a grain in various forms ([0017]), it does not teach that the starch is pre-gelatinized; that the product is multi-textured; that the product comprises two different forms of a grain; or that the product comprises a cooked form of the grain.
However, O’Dowd teaches an agglomerated mixture (page 4, lines 25-29) for preparing a multi-textured (corresponding to the product delivering various textures on page 2, lines 48-49), grain-based (page 2, lines 39-40), baked snack (page 11, line 40) that includes two different forms of a grain (corresponding to cereals, grains, and cereal crisps) (page 4, line 56), comprising a grain that is cooked (corresponding to toasted, baked, and precooked) (page 5, lines 27-30), a crispy form of the grain (corresponding to cereal crisps) (page 4, lines 6 and 56), starch (page 3, line 1), syrup, water, oil (page 2, lines 55-58), and seasoning (corresponding to herbs and spices) (page 2, line 46), wherein the starch is pre-gelatinized to allow for cool forming of the product and for keeping the form stable and intact for transfer to the baking step (page 3, lines 11-12).  Since O’Dowd teaches a method wherein the step of mixing the ingredients to form an agglomerated mixture includes incorporating pre-gelatinized starch into the mixture (page 7, lines 11-12), O’Dowd teaches that the agglomerated mixture is in a form of a continuous gelatinized matrix.  Also, since the method of O’Dowd includes baking the mixture (page 11, line 24), O’Dowd also teaches that the cooked form of the grain is dried after the step of combining the ingredients.
It would have been obvious for a person of ordinary skill in the art to have modified the method of Green by using pre-gelatinized starch as taught by O’Dowd.  Since Green teaches the inclusion of starch and shaping the mixture prior to baking, but does not specify as to whether the starch is pre-gelatinized, a skilled practitioner would be motivated to consult an additional reference such as O’Dowd in order to determine a suitable form of starch that would allow for shaping a mixture prior to baking, thereby rendering pre-gelatinized starch obvious.  In consulting O’Dowd, the skilled practitioner would also find that mixing these ingredients results in a gelatinized matrix that can comprise a combination of the disclosed cooked and crispy forms of a grain and that the mixture produces a multi-textured product when baked, thereby rendering the claim obvious.
Regarding claim 5, Green teaches the invention as described above in claim 1, including the agglomerated mixture comprises 30-50 wt.% ingredients and 50-70 wt.% binder (corresponding to a 70:30 – 50:50 binder to ingredients ratio [0013]), wherein the binder comprises 5-60 wt.% water ([0011]) and the ingredients have less than 3% moisture ([0027]).  These disclosures mean that the agglomerated mixture will comprise moisture levels which overlap the claimed concentration.
Regarding claim 6, Green teaches the invention as described above in claim 1, including the binder comprises 50-70 wt.% of the agglomerated mixture (corresponding to a 70:30 – 50:50 binder to ingredients ratio [0013]); and that the binder comprises 0-80 wt.% starch ([0010]), 5-60 wt.% water ([0011]), 1-50 wt.% syrup (O’Dowd, page 3, line 25), 1-15 wt.% oil (O’Dowd, page 3, line 24).  O’Dowd also teaches that the content of seasoning is 2-20 wt.% in the total mixture (page 7, lines 30-31).  These disclosures mean that the agglomerated mixture comprises amounts of syrup, water, oil, starch, and seasoning that overlap the claimed concentrations.  Green also teaches that a majority of the 30-50 wt.% grain in the agglomerated mixture comprises puffed rice ([0050]), which at least suggests that a minimum of 26 wt.% of the grains in the product of the prior art comprise the crispy grain while cooked grain comprises a maximum of 24 wt.%, which overlaps the claimed concentrations of crispy and cooked grains.
Regarding claim 7, Green teaches the invention as described above in claim 1, including the sheet has thickness of around 2-3 mm ([0070]).
Regarding claim 8, Green teaches the invention as described above in claim 1, including the snack has an overall density of less than 1000 g/l (corresponding to 1 g/cm3 in [0014]), which overlaps the claimed range.
Regarding claim 11, Green teaches a grain-based ([0017]), baked (corresponding to heating the mixture at around 100-200°C [0032]) snack ([0029]), comprising: a crispy form of the grain (corresponding to toasted and puffed [0017]; [0050]), a starch ([0010]), syrup (corresponding to liquid sugars [0009]), water ([0011]), oil ([0040]), and seasoning (corresponding to flavorings [0023]), wherein the grain comprises 30-50 wt.% of the agglomerated mixture (corresponding to a 70:30 – 50:50 binder to ingredients ratio [0013]).  Green also teaches that the seasoning can be added to the binder ([0036]), which means that the amount of the combination of the crispy grain, and seasoning is an amount higher than 50 wt.% of the agglomerated mixture; therefore, the amount of this combination of ingredients in the agglomerated mixture is from 30 wt.% to amounts greater than 50 wt.%, which overlaps the claimed content range.  Although Green teaches the inclusion of starch ([0010]) and the formation of the sheet prior to heating the mixture ([0032]), it does not teach that the starch is pre-gelatinized; that the product is multi-textured; that the product comprises two different forms of a grain; or that the product comprises a cooked form of the grain.
However, O’Dowd teaches an agglomerated mixture (page 4, lines 25-29) for preparing a multi-textured (corresponding to the product delivering various textures on page 2, lines 48-49), grain-based (page 2, lines 39-40), baked snack (page 11, line 40) that includes two different forms of a grain ((corresponding to cereals, grains, and cereal crisps) (page 4, line 56), comprising a grain that is cooked (corresponding to toasted, baked, and precooked) (page 5, lines 27-30), a crispy form of the grain (corresponding to cereal crisps) (page 4, lines 6 and 56), starch (page 3, line 1), syrup, water, oil (page 2, lines 55-58), and seasoning (corresponding to herbs and spices) (page 2, line 46), wherein the starch is pre-gelatinized to allow for cool forming of the product and for keeping the form stable and intact for transfer to the baking step (page 3, lines 11-12).  
It would have been obvious for a person of ordinary skill in the art to have modified the product of Green by using pre-gelatinized starch as taught by O’Dowd.  Since Green teaches the inclusion of starch and shaping the mixture prior to baking, but does not specify as to whether the starch is pre-gelatinized, a skilled practitioner would be motivated to consult an additional reference such as O’Dowd in order to determine a suitable form of starch that would allow for shaping a mixture prior to baking, thereby rendering pre-gelatinized starch obvious.  In consulting O’Dowd, the skilled practitioner would also find that the combination of these ingredients results in a multi-textured product that comprises a combination of the disclosed cooked and crispy forms of a grain, thereby rendering the claim obvious. 
Regarding claim 15, Green teaches the invention as described above in claim 11, including the sheet has thickness of around 2-3 mm ([0070]) and the product has an overall density of less than 1000 g/l (corresponding to 1 g/cm3 in [0014]), which overlaps the claimed range.
Regarding claim 17, Green teaches an agglomerated mixture for preparing ([0030]) a grain-based ([0017]), baked (corresponding to heating the mixture at around 100-200°C [0032]) snack ([0029]), comprising: a dried crispy form of the grain (corresponding to toasted and puffed [0017]; [0050]), a starch ([0010]), syrup (corresponding to liquid sugars [0009]), water ([0011]), oil ([0040]), and seasoning (corresponding to flavorings [0023]), wherein the grain comprises 30-50 wt.% of the agglomerated mixture (corresponding to a 70:30 – 50:50 binder to ingredients ratio [0013]).  Green also teaches that the seasoning can be added to the binder ([0036]), which means that the amount of the combination of the crispy grain and seasoning is an amount higher than 50 wt.% of the agglomerated mixture; therefore, the amount of this combination of ingredients in the agglomerated mixture is from 30 wt.% to amounts greater than 50 wt.%, which overlaps the claimed content range.  Although Green teaches the inclusion of starch ([0010]) and the formation of the sheet prior to heating the mixture ([0032]), it does not teach that the starch is pre-gelatinized; that the product is multi-textured; that the product comprises two different forms of a grain; or that the product comprises a cooked form of the grain.
However, O’Dowd teaches an agglomerated mixture (page 4, lines 25-29) for preparing a multi-textured (corresponding to the product delivering various textures on page 2, lines 48-49), grain-based (page 2, lines 39-40), baked snack (page 11, line 40) that includes two different forms of a grain (corresponding to cereals, grains, and cereal crisps) (page 4, line 56), comprising a grain that is cooked (corresponding to toasted, baked, precooked, and puffed) (page 5, lines 27-30), a crispy form of the grain (corresponding to cereal crisps) (page 4, lines 6 and 56), starch (page 3, line 1), syrup, water, oil (page 2, lines 55-58), and seasoning (corresponding to herbs and spices) (page 2, line 46), wherein the starch is pre-gelatinized to allow for cool forming of the product and for keeping the form stable and intact for transfer to the baking step (page 3, lines 11-12).
It would have been obvious for a person of ordinary skill in the art to have modified the product of Green by using pre-gelatinized starch as taught by O’Dowd.  Since Green teaches the inclusion of starch and shaping the mixture prior to baking, but does not specify as to whether the starch is pre-gelatinized, a skilled practitioner would be motivated to consult an additional reference such as O’Dowd in order to determine a suitable form of starch that would allow for shaping a mixture prior to baking, thereby rendering pre-gelatinized starch obvious.  In consulting O’Dowd, the skilled practitioner would also find that the combination of these ingredients results in a multi-textured product that comprises a combination of the disclosed cooked and crispy forms of a grain, thereby rendering the claim obvious.
Regarding claim 21, Green teaches the invention as described above in claim 17, including the agglomerated mixture comprises 30-50 wt.% ingredients and 50-70 wt.% binder (corresponding to a 70:30 – 50:50 binder to ingredients ratio [0013]), wherein the binder comprises 5-60 wt.% water ([0011]) and the ingredients have less than 3% moisture ([0027]).  These disclosures mean that the agglomerated mixture will comprise moisture levels which overlap the claimed concentration.
Regarding claim 22, Green teaches the invention as described above in claim 17, including the binder comprises 50-70 wt.% of the agglomerated mixture (corresponding to a 70:30 – 50:50 binder to ingredients ratio [0013]); and that the binder comprises 0-80 wt.% starch ([0010]), 5-60 wt.% water ([0011]), 1-50 wt.% syrup (O’Dowd, page 3, line 25), 1-15 wt.% oil (O’Dowd, page 3, line 24).  O’Dowd also teaches that the content of seasoning is 2-20 wt.% in the total mixture (page 7, lines 30-31).  These disclosures mean that the agglomerated mixture comprises amounts of syrup, water, oil, starch, and seasoning that overlaps the claimed concentrations.  Green also teaches that a majority of the 30-50 wt.% grain in the agglomerated mixture comprises puffed rice ([0050]), which at least suggests that a minimum of 26 wt.% of the grains in the product of the prior art comprises the crispy grain while cooked grain comprises a maximum of 24 wt.%, which overlaps the claimed concentrations of crispy and cooked grains.

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over O’Dowd (EP 3,571,932; previously cited) as applied to claims 1 and 11 above, in view of Meera (Meera et al., “Varietal distinctness in physical and engineering properties of paddy and brown rice from southern India”, 2019, Journal of Food Science and Technology, vol. 56(3), pages 1473-1483; previously cited) and Groesbeck (US 4,902,528; previously cited).
Regarding claim 9, O’Dowd teaches the invention as described above in claim 1, including the product comprises cooked rice (page 5, lines 27-30) and crispy rice (page 4, lines 6 and 56).  It does not teach the density of the cooked rice is about 1100-1200 g/l and the density of the crispy rice is about 300-750 g/l.
However, Meera teaches that the true density of different cultivars of uncooked rice range from about 1090 g/l to about 1590 g/l (corresponding to 1.09 g/ml and 1.59 g/ml, respectively) (page 1479, column 2, paragraph 2).  Since rice grains expand when they are cooked, the true density of the cooked rice will be lower than that of the uncooked rice, which implies that the density of the cooked rice will overlap the claimed range.  Groesbeck teaches that highly puffed rice has a bulk density of 300-360 g/l (corresponding to 30-36 g/100 cc) (column 2, lines 17-19), which falls within the claimed range.  Also, this disclosure suggests that the density of the crispy grain can be values above 300-360 g/l, depending on the degree of puffing.
It would have been obvious for a person of ordinary skill in the art to have modified the method disclosed by O’Dowd by using cooked rice as taught by Meera.  Since O’Dowd teaches the inclusion of cooked rice, a skilled practitioner would have been motivated to consult an additional reference such as Meera in order to determine a suitable density for cooked rice.  Therefore, a selection of a density value for the cooked grain within the overlapping range renders the claimed cooked grain density obvious.
It would have been obvious for a person of ordinary skill in the art to have modified the method disclosed by O’Dowd by using crispy rice as taught by Groesbeck.  Since O’Dowd teaches the inclusion of crispy rice, a skilled practitioner would have been motivated to consult an additional reference such as Groesbeck in order to determine a suitable density for crispy rice, thereby rendering the claimed crispy grain density obvious.
Regarding claim 16, O’Dowd teaches the invention as described above in claim 11, including the product comprises cooked rice (page 5, lines 27-30) and crispy rice (page 4, lines 6 and 56).  It does not teach the density of the cooked rice is about 1100-1200 g/l and the density of the crispy rice is about 300-750 g/l.
However, Meera teaches that the true density of different cultivars of uncooked rice range from about 1090 g/l to about 1590 g/l (corresponding to 1.09 g/ml and 1.59 g/ml, respectively) (page 1479, column 2, paragraph 2).  Since rice grains expand when they are cooked, the true density of the cooked rice will be lower than that of the uncooked rice, which implies that the density of the cooked rice will overlap the claimed range.  Groesbeck teaches that highly puffed rice has a bulk density of 300-360 g/l (corresponding to 30-36 g/100 cc) (column 2, lines 17-19), which falls within the claimed range.  Also, this disclosure suggests that the density of the crispy grain can be values above 300-360 g/l, depending on the degree of puffing.
It would have been obvious for a person of ordinary skill in the art to have modified the method disclosed by O’Dowd by using cooked rice as taught by Meera.  Since O’Dowd teaches the inclusion of cooked rice, a skilled practitioner would have been motivated to consult an additional reference such as Meera in order to determine a suitable density for cooked rice.  Therefore, a selection of a density value for the cooked grain within the overlapping range renders the claimed cooked grain density obvious.
It would have been obvious for a person of ordinary skill in the art to have modified the method disclosed by O’Dowd by using  crispy rice as taught by Groesbeck.  Since O’Dowd teaches the inclusion of crispy rice, a skilled practitioner would have been motivated to consult an additional reference such as Groesbeck in order to determine a suitable density for crispy rice, thereby rendering the claimed crispy grain density obvious.

Response to Arguments
Claim Rejections – 35 U.S.C. §112(b) of claims 2, 3, 12, 13, 18, and 19: Applicant amended the claims to fully address the rejections; therefore, the rejections are withdrawn.

Claim Rejections – 35 U.S.C. §102(a)(1) of claims 1-4, 10-14, and 17-20 over O’Dowd: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant amended claim 1 to recite that the prepared snack includes two different forms of a grain, namely a “cooked form of the grain” and “a dried crispy form of the grain”.  Applicant also amended claims 11 and 17 to recite similar claim elements.  Applicant stated that page 4, lines 4-7 of O’Dowd discloses that the product may comprise a large laundry list of ingredients and combinations thereof and that page 4, lines 54-57 of O’Dowd discloses that the product may include “cereals and/or grains and/or cereal crisps”.  Applicant argued that these citations fail to disclose a product that necessarily includes a cooked form of a grain and a dried crispy form of the same grain as claimed as the mere fact that a certain thing may result from a given set of circumstances is not sufficient to establish inherency. (Applicant’s Remarks, page 6, paragraph 7 – page 7, paragraph 6).
However, the Examiner points out that the claims are rejected based on anticipation, not inherency.  Therefore, Applicant’s reference to inherency in supporting their arguments is moot.  Examiner also points out that the phrase “cereals and/or grains and/or cereal crisps” and the phrase “the cereals and grains can be toasted, baked, flaked, precooked, puffed, extruded or otherwise” in O’Dowd broadly disclose the combination of a cooked form of a grain and a dried crispy form of a grain as claimed.  A broad disclosure of the claimed combination is sufficient in supporting an anticipation rejection since “[a] reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)”. MPEP 2123.I. 
Applicant amended claim 1 to also recite that the method step of combining the ingredients occurs “prior to drying the cooked form of the grain” and that mixing the ingredients forms “an agglomerated mixture in a form of a continuous gelatinized matrix”.  Applicant stated that the present application points out the advantages of combining a hot freshly cooked grain that has not yet been dried with a dried crispy form of the same grain.  Applicant argued that O’Dowd does not disclose or suggest the claimed method or product because O’Dowd states that its method comprises premixing and blending dry ingredients and that the term “dry ingredients” includes cereals and grains.  Applicant argued that mixing particulate dry ingredients would result in a non-continuous mass of separate dry particles and not the continuous matrix as claimed (Applicant’s Remarks, page 8, paragraph 1- page 9, paragraph 3).
However, Examiner points out that the claimed method requires the agglomerated mixture to be in a form of a continuous matrix after the dry ingredients and wet ingredients have been combined, not after only mixing the dry ingredients.  O’Dowd discloses that its method comprises a step of mixing the dry ingredients with the liquid ingredients (page 11, lines 13-14).  O’Dowd also discloses that this mixture is then shaped through sheeting, cutting, or punching (page 11, lines 18-21).  These disclosures teach that the method of O’Dowd includes a step of mixing the ingredients to form an agglomerated mixture in a form of a continuous mixture as claimed.  Since the prior art has been shown to disclose all features of the amended claim and Applicant’s arguments have been shown to be unpersuasive, the rejections of claims 1-4, 10-14, and 17-20 are maintained as written herein.  It is also noted that amended claim 1 is currently rejected under 112(a) and 112(b) for the reasons stated above (e.g., the present specification not mentioning a method of including drying the cooked grain after combining the ingredients).

Claim Rejections – 35 U.S.C. §103 of claims 1, 5-8, 11, 15, 17, 21, and 22 over Green and O’Dowd: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant argued that while [0017] of Green discloses a snack that may include different grains that may be puffed, it does not teach that the snack food may include one grain that is present in two different forms.  Applicant argued that Green underscores the use of dry particulate ingredients and that combining these particulate dry ingredients would result in a non-continuous mass of separate dried particles, not in a continuous matrix as claimed.  Applicant stated that even if Green were modified such that the starch is pre-gelatinized, it would not result in the claimed method (Applicant’s Remarks, page 9, paragraph 4 – page 11, paragraph 3).
However, Examiner points out that the claimed method requires the agglomerated mixture to be in a form of a continuous matrix after the dry ingredients and wet ingredients have been combined, not after only mixing the dry ingredients.  Since Green teaches that the ingredients are mixed and shaped [0033]-[0034], it at least suggests that the agglomerated mixture is in a form of a continuous matrix as claimed.  Since the prior art has been shown to all features of the amended claim and Applicant’s arguments have been shown to be unpersuasive, the rejections of claims 1, 5-8, 11, 15, 17, 21, and 22 are maintained as written herein.  It is also noted that amended claim 1 is currently rejected under 112(a) and 112(b) for the reasons stated above (e.g., the present specification not mentioning a method of including drying the cooked grain after combining the ingredients).  

Claim Rejections – 35 U.S.C. §103 of claims 9 and 16 over O’Dowd, Meera, and Groesbeck: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant stated that claims 9 and 16 incorporate limitations of independent claims 1 or 11, which Applicant showed to not be anticipated by O’Dowd.  Applicant stated that claims 9 and 16 are allowable by reason of dependency (Applicant’s Remarks, page 11, paragraph 3).
However, the Examiner showed that the features of amended claims 1, 11, and 17 are anticipated by O’Dowd.  Therefore, Meera and Groesbeck are continued to be relied on merely for their disclosure of the additional features of claims 9 and 16.  Since the prior art has been shown to teach all features of the claims, Applicant’s arguments are unpersuasive and the rejections of claims 9 and 16 are maintained as written herein.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791